


Exhibit 10.34

 

October 9, 2013

 

Mr. Brian P. McKeon

6 Westminster Roadway

Andover, MA 01810

 

Dear Brian:

 

This will confirm that we have agreed to the following terms and conditions
regarding your separation from employment with Iron Mountain Information
Management, LLC (“Iron Mountain” or the “Company”).

 

1.                                      End of Employment.  Your employment with
Iron Mountain will terminate on December 31, 2013 (the “Termination Date”). 
Effective October 31, 2013 at 11:59 PM Eastern Time, you will no longer serve as
an Executive Vice President and Chief Financial Officer of Iron Mountain
Incorporated and of its subsidiaries.  Between such date through the Termination
Date, your role will be to facilitate the transition of the Chief Financial
Officer role and to support the Company’s Chief Financial Officer, including
anyone serving in such role as acting Chief Financial Officer.  If you resign
your employment with Iron Mountain prior to the Termination Date, the benefits
described in Sections 2, 3 and 5 of this Agreement and benefits under the Iron
Mountain Companies Severance Plan Severance Program No. 1 will be forfeited.
Notwithstanding the foregoing, if you accept or announce your acceptance of a
position with any entity other than Iron Mountain, its subsidiaries, or
affiliates, such acceptance or announcement shall not be interpreted either as a
resignation from your employment or a notification of your intent to resign, and
shall not otherwise impact your right to severance pay and other benefits under
this Agreement, the Iron Mountain Companies Severance Plan Severance Program No.
1, or the Iron Mountain Companies Severance Plan, as applicable; provided,
however, that you remain an employee of Iron Mountain through the Termination
Date.

 

2.                                      Severance Pay.  Provided that you (a)
sign this Agreement and do not revoke your signature and (b) comply with all of
your obligations set forth herein and under Section 3.4(a) of the Iron Mountain
Companies Severance Plan Severance Program No. 1, then Iron Mountain will
provide you with the benefits set forth in Severance Program No. 1.  Pursuant to
Section 3.1(c) of Severance Program No. 1, your Target Bonus Payment will be
calculated as follows:  100% of your base salary on the effective date of
termination multiplied by your average payout percentage based upon financial
performance and individual performance goals for 2011, 2012 and 2013.  The
timing of your Severance Pay is governed by Severance Program No. 1.  In
addition, pursuant to Section 3.3 of Severance Program No. 1, you will be
credited with an additional twelve months of vesting service as of your
Termination Date with respect to outstanding options and RSUs, and such
additional vesting service as necessary to fully vest you in your earned PUs for
2011, 2012 and 2013.  Finally and subject to the approval of the Compensation
Committee of the Board of Directors of Iron Mountain Incorporated, with respect
to each outstanding option (each, an “Option”) to purchase the common stock of
Iron Mountain Incorporated, par value $0.01 (the “Common Stock”), pursuant to
option agreements between you and Iron Mountain (each, an “Option Agreement”),
Section 3(c) of each such Option Agreement shall be amended to provide that said
Option shall be exercisable for an additional 120 days (or on the Expiration
Date, as that term is defined in the Option Agreement, if earlier).  Thus, if an
Option is exercisable for a period of

 

--------------------------------------------------------------------------------


 

60 days following termination of the “Relationship,” as that term is defined in
the Option Agreement, such Option shall instead be exercisable for a period of
180 days following termination of the “Relationship,” as that term is so
defined.

 

3.                                      Benefits.  All Company benefits will end
on your Termination Date except as otherwise provided herein.  After your
Termination Date, which is also your COBRA qualifying date, you may elect to
continue your health and dental coverage at your own expense pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  Pursuant to Section
3.2(a) of Severance Program No. 1, the Company will continue to pay the employer
share of the cost of coverage until the earlier of 52 weeks following your
termination or the date on which your eligibility for COBRA coverage ends.  In
order for COBRA coverage to start and the Company to start contributing towards
such coverage, you must complete the COBRA election form and return it to Iron
Mountain’s COBRA vendor.

 

In accordance with Section 3.2(b) of Severance Program No. 1, you are also
eligible for up to nine months of outplacement services (through Essex
Partners).

 

Certain Iron Mountain benefits such as our life insurance and disability
benefits are portable and you may continue them at your own expense.  Please
contact the Benefits Department if you are interested in continuing these
benefits.

 

4.                                      Vacation.  Iron Mountain will pay you
any accrued but unused vacation time on your Termination Date.

 

5.                                      Unemployment Compensation.  Iron
Mountain will not contest or appeal any claim for unemployment compensation
benefits that you may file after the Termination Date.

 

6.                                      Reference Requests.  Consistent with its
current policy, Iron Mountain responds to requests for employment references by
confirming your job title and dates of employment with Iron Mountain.

 

7.                                      General Release of Claims.  In exchange
for the promises and payments described in this Agreement, you must execute and
return the attached form of Release.  If you sign and date the Release prior to
the Termination Date, you may be required to sign a second, identical Release on
the Termination Date in order to waive any claim(s) that may have arisen between
the date you signed the attached Release and the Termination Date.

 

You hereby represent that you have not previously filed or joined in any
complaints, charges or lawsuits against Iron Mountain pending before any
governmental agency or court of law relating to your employment and/or the
termination thereof.  You acknowledge that any workplace injuries you may have
sustained during the course of your employment with Iron Mountain have resolved
and you have no new injuries to report.

 

8.                                      Age Discrimination in Employment Act
(“ADEA”) and Older Workers Benefit Protection Act of 1990 (“OWBPA”).

 

Because you are over the age of 40 you have certain rights under the ADEA and
the OWBPA.  You therefore understand, acknowledge and agree that:

 

a)                         This waiver is written in a manner that you
understand;

 

2

--------------------------------------------------------------------------------


 

b)                         In signing the Agreement, you are not waiving rights
or claims that may arise after the date that this waiver is executed;

 

c)                          Under this Agreement you are waiving rights or
claims only in exchange for compensation you would not otherwise be entitled to
receive;

 

d)                         You have the right the review this Agreement with an
attorney before signing the Agreement, and you have voluntarily chosen whether
or not to consult with counsel before signing the Agreement; and

 

e)                          You may take at least 21 days to review this
Agreement before you decide to sign the Agreement, and if you sign the Agreement
before the end of that 21-day period you have voluntarily waived the remainder
of this review period.

 

Should you choose to execute this Agreement, you will have a period of seven
days from the date of execution to change your decision and rescind your
signature (the “Rescission Period”).  This Agreement shall not become
enforceable until this Rescission Period has expired.  If you choose to rescind
the Agreement you must deliver a written and signed notice of your rescission to
Timothy Riley, Senior Vice President, Iron Mountain, 745 Atlantic Avenue,
Boston, Massachusetts 02111 within this seven-day period.

 

9.                                      Affirmation of Continuing Obligations. 
You hereby acknowledge and affirm your continuing obligations under the Iron
Mountain Employee Confidentiality and Non-Competition Agreement, a copy of which
is attached.  You acknowledge that your continued compliance with these
obligations is a condition of your receiving the severance payments and benefits
provided for in this Agreement.

 

10.                               Return of Property.  All equipment, documents
and materials provided to you during your employment by Iron Mountain are the
sole property of Iron Mountain.  You agree to return to Iron Mountain all such
property within your possession or control, including, but not limited to, a
laptop, Blackberry, cell phone, credit cards, customer and personnel records and
other documents and materials, whether on computer disc, hard drive or other
form, and all copies thereof, and all other property belonging to Iron Mountain
no later than the Termination Date.

 

11.                               Confidentiality.  You agree to keep strictly
confidential the terms of this Agreement, except that you may disclose the terms
of this Agreement to your immediate family, state and federal tax authorities,
your attorneys, tax preparers, accountants or other professional advisers, as
required by a court order, and to the extent necessary to file a claim for
unemployment compensation benefits or enforce the terms of this Agreement.

 

12.                               Nondisparagement.  You agree not to take any
action or make any statement, written or oral, or make any posting on any
website, blog or by other electronic means, that would reasonably be interpreted
to disparage Iron Mountain or its affiliates, or any of their respective
officers, directors, employees or agents, or that has the intended or
foreseeable effect of harming the business reputation of any such entity or
person.  The CEO and his direct reports agree that they shall not take any
action or make any statement, written or oral, or make any posting on any
website, blog or by other electronic means, that would reasonably be interpreted
to disparage you.

 

13.                               Remedies.  If you breach any term of this
Agreement, Iron Mountain may commence legal action and pursue any of its
available legal and equitable remedies, and may suspend and recover any and all
payments and benefits made or to be made under this Agreement.

 

3

--------------------------------------------------------------------------------


 

14.                               Successors and Assigns.  The rights and
obligations of this Agreement shall inure to the benefit of the successors and
assigns of Iron MountainThis Agreement may not be assigned by you, except to
your heirs upon your death.

 

15.                               Enforceability; Severability.  If a court
finds any term of this Agreement to be invalid or unenforceable, the parties
agree that the court shall modify such term to make it enforceable to the
maximum extent possible.  The invalidity or unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provisions, or any part, hereof.

 

16.                               Law Governing; Jurisdiction.  This Agreement
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts without regard to conflict of laws principles.  You agree that
all disputes arising under or out of this Agreement shall be brought in courts
of competent jurisdiction within the Commonwealth of Massachusetts and you
hereby consent to jurisdiction in courts located in the Commonwealth of
Massachusetts with respect to all such matters.

 

17.                               Entire Agreement; No Representations.  This
Agreement constitutes the entire agreement between you and Iron Mountain
concerning the terms and conditions of your separation from employment with Iron
Mountain and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, between
you and Iron Mountain, except as otherwise specifically referenced herein.  You
agree that Iron Mountain has not made any representations or promises to you
regarding the meaning or implication of any provision of this Agreement other
than as stated herein.

 

18.                               Modification and Waiver.  This Agreement may
be amended or modified only by a written instrument signed by you and an
authorized representative of Iron Mountain.  The failure of you or Iron Mountain
at any time to require the performance of any provision of this Agreement shall
in no manner affect the right of such party at a later time to enforce the same
provision.

 

19.                               Acknowledgment of Reading and Understanding. 
By signing this Agreement, you acknowledge that you have read this Agreement,
that you fully understand its terms, and that you have entered into this
Agreement knowingly and voluntarily.

 

Please indicate your acceptance of this Agreement by signing both copies and
returning one copy in the enclosed envelope to Timothy Riley, Senior Vice
President, Iron Mountain, 745 Atlantic Avenue, Boston, Massachusetts 02111. 
Please keep the other copy for your records.

 

Very truly yours,

 

 

 

 

 

/s/ Ernest W. Cloutier

 

 

Ernest W. Cloutier

 

Executive Vice President and General Counsel

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ Brian P. McKeon

 

Date:

10/9/13

Brian P. McKeon

 

 

4

--------------------------------------------------------------------------------
